DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 (and thus its dependents) is objected to because of the following informalities:  in line 3 of claim 1, “a pump configured to contain volume of the fluid” does not make grammatical sense.  Appropriate correction is required. It is suggested to add an “a” after “contain”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4-7, 9-11, 13-16 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Williams et al (US 20100228222).
Regarding claim 1, Williams discloses a system for delivering a fluid to a targeted tissue in accordance with an injection protocol having at least one phase, the system comprising: a pump 112 configured to contain volume of the fluid (peristaltic pump as per ¶160 which contains fluid); a sensing system (¶265, ¶277); a processor in operable communication with the pump and the sensing system (¶5, ¶218, ¶220, ¶266), wherein the processor is configured to: control the pump to deliver the fluid to the targeted tissue based on a first predetermined value of a first controlled parameter (flow rate - ¶266, pressure - ¶277) in accordance with a first phase of the injection protocol; receive one or more signals from the sensing system corresponding to a first limiting parameter (¶272, ¶277), wherein the first limiting parameter comprises at least one of: a flow rate at the pump (¶272), a pressure in a receiving vessel (¶277 – pressure in tubing), a pressure in the targeted tissue (¶277); determine whether the first limiting parameter is outside an acceptable range of the first limiting parameter (¶267, ¶272, ¶277); determine an adjusted value of the first controlled parameter in response to determining that the first limiting parameter is outside the acceptable range of the first limiting parameter (¶267, ¶272, ¶277); and control the pump to deliver the fluid to the targeted tissue based on the adjusted value of the first controlled parameter (¶267, ¶272, ¶277).  
Regarding claim 2, wherein the first controlled parameter comprises at least one of an injection flow rate (¶266, ¶267), the pressure in the targeted tissue (¶277).  
Regarding claim 4, wherein the processor is further configured to: control the pump, during a second phase of the injection protocol, to distribute the fluid to the targeted tissue based on a second predetermined value of a second controlled parameter; receive an additional one or more signals from the sensing system corresponding to a second limiting parameter, wherein the second limiting parameter comprises at least one of: the pressure at the pump and the flow rate at the pump (¶272); determine whether the second limiting parameter is outside an acceptable range of the second limiting parameter (approaching maximum allowed pressure - ¶272); determine an adjusted value of the second controlled parameter in response to determining that the second limiting parameter is outside the acceptable range of the second limiting parameter; and control the pump to distribute the fluid to the targeted tissue based on the adjusted value of the second controlled parameter (pump will stop operating until pressure is reduced - ¶272).  
Regarding claim 5, wherein the second controlled parameter is equal to or different than the first controlled parameter (is either same or different depending on the embodiment, see claims 1, 2 and 4 above).  
Regarding claim 6, wherein the one or more signals further correspond to a duration parameter, wherein the duration parameter comprises at least one of: the pressure at the pump (¶272), and wherein the processor is further configured to: determine that a target value of the duration parameter has been met (pressure about to reach maximum - ¶272); and control the pump to distribute the fluid to the targeted tissue based on a second predetermined value of a second controlled parameter in accordance with a second phase of the injection protocol (pump stops operation - ¶272, until pressure is reduced).  
Regarding claim 7, wherein the second controlled parameter is equal to or different than the first controlled parameter (is either same or different depending on the embodiment, see claims 1, 2 and 6 above).
Regarding claim 9, wherein the processor is further configured to: generate an alert to a user in response to determining that the first limiting parameter is outside the acceptable range; and control the pump to halt the injection protocol in response to not receiving from the user a response to the alert (over pressure alarms - ¶149; pump will stop operating as it approaches maximum allowable pressure and resume once appropriate valve is opened - ¶272; valve is opened by user - ¶258).
Regarding claim 10, Williams discloses a computer-implemented method for automatically delivering a fluid to a targeted tissue in accordance with an injection protocol having at least one phase, the method comprising: controlling, by a processor (¶5, ¶218, ¶220, ¶266), a pump to distribute the fluid to the targeted tissue based on a first predetermined value of a first controlled parameter (flow rate - ¶266, pressure - ¶277) in accordance with a first phase of the injection protocol; receiving, by the processor, one or more signals from a sensing system corresponding to a first limiting parameter (¶220, ¶266, ¶277), wherein the first limiting parameter comprises at least one of: a flow rate at the pump (¶272), a pressure in a receiving vessel (¶277 pressure in tubing), a pressure in the targeted tissue (¶277 pressure at surgical site); determining, by the processor, an adjusted value of the first controlled parameter in response to determining that the first limiting parameter is outside the acceptable range of the first limiting parameter; and controlling, by the processor, the pump to distribute the fluid to the targeted tissue based on the adjusted value of the first controlled parameter (¶267, ¶272, ¶277).  
Regarding claim 11, wherein the first controlled parameter comprises at least one of an injection flow rate (¶266, ¶267), the pressure in the targeted tissue (¶277).
Regarding claim 13, further comprising: controlling, by the processor during a second phase of the injection protocol, the pump to distribute the fluid to the targeted tissue based on a second predetermined value of a second controlled parameter; receiving, by the processor, an additional one or more signals from the sensing system corresponding to a second limiting parameter (¶272), wherein the second limiting parameter comprises at least one of: the pressure at the pump and the flow rate at the pump; determining that the second limiting parameter is outside an acceptable range of the second limiting parameter (pressure approaching maximum allowable pressure - ¶272); determining, by the processor, an adjusted value of the second controlled parameter in response to determining that the second limiting parameter is outside the acceptable range of the second limiting parameter; and controlling, by the processor, the pump to distribute the fluid to the targeted tissue based on the adjusted value of the second controlled parameter (stopping pump - ¶272).  
Regarding claim 14, wherein the second controlled parameter is equal to or different than the first controlled parameter (is either same or different depending on the embodiment, see claims 10, 11 and 14 above).  
Regarding claim 15, wherein the one or more signals further correspond to a duration parameter, wherein the duration parameter comprises at least one of: the pressure at the pump (¶272), and wherein the method further comprises: determining, by the processor, that a target value of the duration parameter has been met (pressure about to reach maximum allowable pressure - ¶272); and controlling, by the processor, the pump to distribute the fluid to the targeted tissue based on a second predetermined value of a second controlled parameter in accordance with a second phase of the injection protocol (stopping pump - and thus flow rate, ¶272).  
Regarding claim 16, wherein the second controlled parameter is equal to or different than the first controlled parameter (is either same or different depending on the embodiment, see claims 10, 11 and 15 above). 
Regarding claim 18, further comprising: generating, by the processor, an alert to a user in response to determining that the first limiting parameter is outside the acceptable range; and controlling, by the processor, the pump to halt the injection protocol in response to not receiving from the user a response to the alert (over pressure alarms - ¶149; pump will stop operating as it approaches maximum allowable pressure and resume once appropriate valve is opened - ¶272; valve is opened by user - ¶258).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al (US 2010/0228222) in view of Rabin (US 2009/0326518).
Regarding claims 3 and 12, while Williams substantially discloses the invention as claimed, it does not disclose the acceptable range of the first limiting parameter is based on at least one of a threshold at which the targeted tissue will be damaged and a mechanical capacity of the pump.  
Rabin discloses a device which also applies pressure to tissue/organs within the body (fig 2B vs 2C). The pressure applied to the tissue is set so as to achieve its goal, but also to prevent trauma or unintended damage (¶75).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Williams such that the first limiting parameter is based on at least one of a threshold at which the targeted tissue will be damaged as taught by Rabin to prevent trauma and/or unintended damage.
Claims 8 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams et al (US 2010/0228222) in view of Harreld (US 5,460,618).
Regarding claims 8 and 17, while Williams substantially discloses the invention as claimed, it does not disclose wherein controlling the pump to distribute the fluid to the targeted tissue comprises controlling the pump to distribute the fluid to the targeted tissue at a pressure of about 10 psi to about 2000 psi.  
Williams discloses the device may be used for infusion (¶3) but not any of the pressures at which it may operate.
Harreld discloses it is known to infuse fluids in its device up to 200 psi (Col.4 ll 49-51). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Williams such that it delivers fluids at up to 200 psi (which overlaps with controlling the pump to distribute the fluid to the targeted tissue at a pressure of about 10 psi to about 2000 psi) as taught by Harreld as it is a known, workable pressure by which to infuse fluids (a desire of Williams).
Double Patenting
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,478,558. Although the claims at issue are not identical, they are not patentably distinct from each other because they are generally broader versions of the patented claims and any differences are obvious either to one of ordinary skill in the art looking at the patent alone or in view of the references used in the art rejections above.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 21-23 of U.S. Patent No. 9,517,305. Although the claims at issue are not identical, they are not patentably distinct from each other because they are generally broader versions of the patented claims and any differences are obvious either to one of ordinary skill in the art looking at the patent alone or in view of the references used in the art rejections above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783